BROWN, District Judge.
The service for which a salvage award is here claimed is for pumping water upon and into the steamship Merjulio, with her cargo of hemp, and putting out a fire which occurred in her forward port bunker, while the vessel was lying near the end of a wharf at Progreso on the 39th of July, 1894. The fire broke out between 12 and 1 o’clock p. m. The steamer Polano lay on the opx>osite side of the wharf with steam up. 8he had not sufficient length of hose, however, to reach the bunkers of the Merjulio, and two lengths were obtained from the Agencia Commerciale by means of which she was able to reach the Merjulio, and she then continued pumping, as I find, from one to two hours. Not long aft-erwards the Agenda Commerciale likewise got another powerful stream at work. ’The small tug Moran was also near at hand, and her small fire hose was called for and used for a short time. The fire was thus speedily put out.
*936In bebalf of'the steamer it is claimed that her own appliances, which were also used, would, in fact, have been sufficient. This possibly might have been so had her men at first known the exact location and the extent of the fire, and precisely how best to deal with it. Those things, however, were not at first known, and all the appliances available were prudently called for, and made use of, as such fires are always more or less dangerous.
The value of ship and cargo was $55,000, and the damage was comparatively small. Besides the supply of help above stated, there does not seem to have been any other help available. While these circumstances enhance the claims of the salvors, the fact that all these appliances were near the ship, and involved very moderate labor, and no danger, require but a moderate award to be given. The Polano was not called on to change her position, but merely to give the use of her steam pumps and hose to her neighbor on the other side of the wharf; while her own appliances without the hose obtained from the Agencia Commerciale were insufficient for effective service; and her officers and crew rendered very small aid.
Upon all the circumstances, I think $2,100 will be quite a sufficient award, of which $100 should be allowed the Moran, and $1,000 each to the Polano and the Agencia Commerciale. Of the amount awarded to the Polano, one-fifth only will go to the officers and crew, of which $50 should be paid to the master, $40 to the chief engineei*, and the residue to the other officers and crew in proportion to their wages. Decree may be entered in accordance herewith, with costs.